Citation Nr: 1206107	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a temporary total rating for posttraumatic stress disorder based on hospitalization from May 27, 2008, to June 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from December 2001 to December 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The medical evidence of record shows that the Veteran was hospitalized for treatment of substance abuse and service-connected posttraumatic stress disorder (PTSD) symptoms from May 27, 2008, to June 19, 2008.


CONCLUSION OF LAW

The criteria for a temporary total rating for PTSD from May 27, 2008, to June 19, 2008, based on hospitalization, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.29 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the statutory and regulatory notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to a temporary total rating for PTSD based on hospitalization, as the Board is taking action favorable to the Veteran by granting the appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Here, service connection for PTSD was granted by a February 2006 rating decision and a 30 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 11, 2005.  In May 2008, the Veteran filed his current claim for a temporary total rating based on hospitalization from May 27, 2008, to June 19, 2008.  While the current claim was pending, the Veteran filed a separate claim for entitlement for a rating in excess of 30 percent for PTSD in August 2010.  That claim was denied in a February 2011 rating decision which the Veteran has not appealed.  As such, it is not currently before the Board for review.  The Veteran's most recent supplemental statement of the case with respect to entitlement to a temporary total rating for PTSD was issued in September 2009.  Although evidence dealing with the Veteran's PTSD symptomatology was subsequently associated with the claims file in the development of his August 2010 claim, this evidence is not relevant to the current appeal as it does not address the issue currently on appeal.  As such, a waiver of RO jurisdiction is not necessary.  

The record reflects that the Veteran enrolled in the Dual Diagnosis Program at the St. Cloud VA Health Care System in St. Cloud, Minnesota, on May 27, 2008.  His diagnoses upon entrance included alcohol dependence and cognitive disorder.  A diagnosis of PTSD was not rendered, although PTSD was listed on his "Problems/Needs List."  A Global Assessment of Functioning score of 45 was assigned.  Significantly, the Mental Health Interdisciplinary Plan of Care listed "alcohol dependence" and "PTSD" as the two problems for which the Veteran was receiving treatment in the program.  Specifically, with respect to PTSD, the Veteran was to (1) learn the coping skills that are necessary to bring PTSD symptoms under control, and (2) understand PTSD symptoms and how they can lead to addiction in a self-defeating attempt to cope.  The Veteran was instructed to (1) verbalize three symptoms of PTSD and/or anger, and three ways to deal with the symptoms instead of drinking, (2) list three reasons why angry thoughts, feelings, and behaviors increase the risk of relapse, and (3) verbalize an understanding of how symptoms of PTSD can lead to addiction and how addiction can lead to symptoms of PTSD.  Although the program was scheduled to end on June 27, 2008, the Veteran received an irregular discharge on June 19, 2008, after being released on a home pass and returning with a urine drug screen positive for alcohol.  

The Veteran was afforded a VA PTSD examination in January 2009 in which the examiner opined that the Veteran's substance abuse was not caused by or a result of his service-connected PTSD.  The examiner based this opinion on the fact that the Veteran reported abusing alcohol as a teenager well before his period of active duty service, having started drinking at age 13 and receiving two underage alcohol consumption charges while in high school.  The examiner further opined that the Veteran's pattern of alcohol abuse was not aggravated by his service-connected PTSD, as his level of consumption at present appeared to be a natural progression of the alcohol abuse that began in adolescence.  

Based on the January 2009 examiner's opinion, the RO denied the Veteran's claim for a total temporary rating because there was no objective evidence of record to confirm that his current substance abuse was correlated with his service-connected PTSD.  However, the RO's opinion failed to appreciate that the Veteran was being treated for both alcohol abuse and service-connected PTSD symptomatology while enrolled in the Dual Diagnosis Program from May 27, 2008, to June 19, 2008.  

A temporary total disability rating will be assigned without regard to other provisions of the VA Schedule for Rating Disabilities when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29.  Moreover, the regulations also provide that, notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. § 4.29(b).  The medical evidence of record shows that the Veteran was hospitalized for treatment of substance abuse and PTSD symptoms from May 27, 2008, to June 19, 2008.  As service connection for PTSD has been in effect since December 11, 2005, and this period of treatment was for longer than 21 days, it meets the qualifications for a temporary total disability rating under the provisions of 38 C.F.R. § 4.29.  Accordingly, a temporary total disability rating is warranted for PTSD from May 27, 2008, to June 19, 2008, under the provisions of 38 C.F.R. § 4.29(b).



ORDER

A temporary total disability rating for PTSD under the provisions of 38 C.F.R. § 4.29 is granted for a period of hospitalization from May 27, 2008, to June 19, 2008, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


